
	
		I
		112th CONGRESS
		1st Session
		H. R. 3584
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Owens (for
			 himself, Mr. Connolly of Virginia, and
			 Mr. Deutch) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To authorize the United States Postal Service to
		  co-locate post offices at retail facilities and municipal buildings, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Postal Service Preservation
			 and Cost Savings Act.
		2.Co-location of
			 post offices at retail facilities and municipal buildings
			(a)In
			 generalSection 404(d) of
			 title 39, United States Code, is amended—
				(1)in paragraph
			 (2)(A)—
					(A)by striking
			 and at the end of clause (iv); and
					(B)by adding at the
			 end the following:
						
							(vi)whether such post office should be
				co-located at a retail facility or a municipal building, consistent with the
				requirements of paragraph (7); and
							;
				and
					(2)by adding at the
			 end the following:
					
						(7)With respect to any post office being
				considered for closure or consolidation under this subsection, the Postal
				Service shall review and consider whether such post office should, in lieu of
				closure or consolidation, be co-located at a retail facility or municipal
				building within 1 mile of such post
				office.
						.
				(b)Post offices
			 closed or consolidated between January 1, 2011, and date of
			 enactmentWith respect to any
			 post office closed or consolidated under section 404 of title 39, United States
			 Code, between January 1, 2011, and the date of enactment of this section, the
			 Postal Service shall review and consider whether such closed or consolidated
			 post office should be reestablished and co-located at a retail facility or
			 municipal building within 1 mile of such former post office.
			
